731 N.W.2d 739 (2007)
Lawrence G. MADAY and Cheryl A. Maday, Plaintiffs-Appellants,
v.
HAROLD I. MILLER REAL ESTATE DEVELOPMENT & LEASING and Harold I. Miller, Defendants-Appellees.
Docket No. 133180. COA No. 272087.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the January 3, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.